Name: Council Regulation (EC) No 822/2001 of 24 April 2001 opening a Community tariff quota for barley for malting falling within CN code 100300
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar;  plant product;  agri-foodstuffs
 Date Published: nan

 Avis juridique important|32001R0822Council Regulation (EC) No 822/2001 of 24 April 2001 opening a Community tariff quota for barley for malting falling within CN code 100300 Official Journal L 120 , 28/04/2001 P. 0001 - 0001Council Regulation (EC) No 822/2001of 24 April 2001opening a Community tariff quota for barley for malting falling within CN code 1003 00THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Community has undertaken, in the conclusion of the GATT Article XXIV:6 negotiations, to examine problems identified if the functioning of the "representative price" system for cereals appears to be impeding trade. Certain consignments of barley for malting have been subject to impediment.(2) In order to remedy such impediment, a Community tariff quota for barley for malting falling within CN code 1003 00 should be opened for 2001 and 2002.(3) Detailed rules for the application of this Regulation should be adopted pursuant to Article 23 of Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1),HAS ADOPTED THIS REGULATION:Article 11. An annual Community tariff quota of 50000 tonnes is hereby opened for 2001 and 2002 for high-graded barley falling within CN code 1003 00 and intended for the production of malt used for the manufacture of certain beer aged in tanks containing beechwood.2. The common customs tariff duty applicable shall be 50 % of the full rate of duty in force on the day of import, without the abatement applied on imports of barley for malting.Article 2The Commission shall adopt detailed rules for the application of this Regulation in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92, and in particular:(a) provisions to guarantee the quality of the barley and, if necessary, provisions concerning recognition of documents enabling this guarantee to be verified;(b) provisions enabling it to be verified that the barley is used for the production of malt for the manufacture of beer in tanks containing beechwood.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 24 April 2001.For the CouncilThe PresidentM. Winberg(1) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Regulation (EC) No 1666/2000 (OJ L 193, 29.7.2000, p. 1).